Exhibit 10.33

 

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement (this “Amendment”) is entered into as
of February 12, 2019,  by and among (a) Tactile Systems Technology, Inc., a
Delaware corporation (dba Tactile Medical) (“Borrower”), (b) the Lenders who are
party to this Amendment and the Lenders who may become a party to this Amendment
pursuant to the terms of the Credit Agreement (defined below) (collectively, the
“Lenders”), and (c) Wells Fargo Bank, National Association, a national banking
association, as Administrative Agent for the Lenders (“Agent”).  This Amendment
is consented and agreed to by the Guarantors.

RECITALS

A. Borrower, Lenders and Agent are parties to that certain Credit Agreement
dated as of August 3, 2018 (as the same may be amended, restated or modified
from time to time, the “Loan Agreement”).  Capitalized terms used but not
defined in this Amendment have the meanings given to such terms in the Loan
Agreement. 

B. Borrower has requested that Lenders and Agent permit certain amendments and
modifications to the Loan Agreement. 

C. Lenders and Agent have agreed to such modifications, but only upon the terms
and conditions outlined in this Amendment.

TERMS OF AGREEMENT

In consideration of the mutual covenants herein, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged,
Borrower, Lenders and Agent hereby agree as follows:

1. Amendment and Restatement of Section 9.14.  Section 9.14 of the Loan
Agreement is amended and restated in its entirety as follows:

Section 9.14Capital Expenditures.  Permit the aggregate amount of all Capital
Expenditures in any Fiscal Year to exceed the amount set forth below for such
Fiscal Year (or for the 2021 Fiscal Year, from January 1, 2021 through August 3,
2021):

 

Fiscal Year

Amount

2018

$5,000,000

2019

$15,000,000

2020

$15,000,000

2021

$9,000,000

2. Representations and Warranties.  Borrower represents and warrants as follows:

(a) All warranties and representations made under the Loan Agreement and the
other Loan Documents are true and correct in all material respects as of the
date hereof(without duplication of any materiality qualifier contained therein),
except to the extent such representation or warranty expressly relates to an
earlier date (in which case, such representations and warranties were true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date).





--------------------------------------------------------------------------------

 



(b) The execution and delivery by Borrower and Guarantor of this Amendment (i)
are and will be within Borrower’s and Guarantor’s organizational powers; (ii)
have been authorized by all necessary organizational action; (iii) are not and
will not require any Governmental Approval or violate any Applicable Law
relating to any Credit Party or any Subsidiary thereof where the failure to
obtain such Governmental Approval or such violation could reasonably be expected
to have a Material Adverse Effect; (iv) conflict with, result in a breach of or
constitute a default under any indenture, agreement or other instrument
evidencing Indebtedness or a payment obligation in excess of the Threshold
Amount to which such Person is a party or by which any of its properties may be
bound or any Governmental Approval relating to such Person, which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; or (v) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Permitted Liens.  

(c) This Amendment will be valid, binding and enforceable against Borrower and
Guarantor in accordance with its respective terms.

(d) No Default or Event of Default has occurred under the Loan Agreement or any
of the other Loan Documents.

3. Guaranties.  All guaranties of the Obligations remain in full force and
effect, and all Guarantors hereby (a) consent to the modifications and changes
in terms to the Loan Agreement described herein; and (b) reaffirm their guaranty
obligations described in such guaranties. 

4. Release and Waiver of Claims.  For purposes of this section, the term Lenders
and Agents specifically include each of Lender’s and Agent’s predecessors,
successors, affiliates, and all of their past, present and future officers,
trustees, directors, members, agents, contractors, employees, consultants,
attorneys, assigns, insurers, stockholders, and representatives, and each of
them (whether or not any of the same were acting within or without the scope of
employment or engagement).  The release and waiver of claims of this section is
to be construed broadly in favor of Lenders and Agent and against Borrower and
Guarantor.  Borrower and Guarantor hereby jointly and severally affirm that they
do not have any defense, claim, offset, counterclaim or other claim or action
(whether known or unknown) against Lenders or Agent including, but not limited
to, with respect to the Loans, the Loan Agreement or the Loan Documents, or
arising out of negotiations prior to and/or contemporaneous with the execution
of this Amendment, and that even if such claim, action, defense, offset or
counterclaim exists or might exist on the date hereof (whether known or
unknown), Borrower and Guarantor hereby knowingly and jointly and severally
forever waive, release and relinquish the same.  Borrower and Guarantor
acknowledge that the relationship between Borrower and Guarantor, on the one
hand, and Lenders and Agent, on the other hand, has been solely a
borrower-lender relationship, that Lenders and Agent have not exercised control
over Borrower, Guarantor or any of their respective operations, and that
Borrower and Guarantor are not acting under any duress or coercion in connection
with the execution of this Amendment.  Borrower and Guarantor represent and
warrant that they have obtained the advice of independent legal counsel, or have
had the opportunity to obtain their own legal counsel and have knowingly
declined to obtain such legal counsel, with respect to their execution of this
Amendment and the matters set forth herein. 

5. Effectiveness of Prior Documents.  Except as specifically amended hereby, the
Loan Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms.  All covenants, warranties and
representations contained in the Loan Agreement and the other Loan Documents are
hereby reconfirmed as of the date hereof.  All Collateral previously provided to

2

2

--------------------------------------------------------------------------------

 



secure the Loan Agreement and the Loan Documents continues as security, and
Borrower and Guarantor reaffirm all of their obligations under any Loan Document
to which it is a party.  This is an amendment, not a novation.

6. Reimbursement of Agent’s Expenses.  Borrower hereby agrees to reimburse Agent
for all reasonable and documented out of pocket costs and expenses relating to
this Amendment.  Borrower hereby authorizes Agent, at its option, to debit any
account of Borrower held with the Lenders for the payment of such fees, costs
and expenses. 

7. No Waiver of Defaults; Warranties.  The execution of this Amendment shall not
be deemed to be a waiver of any Default or Event of Default under the Loan
Agreement or Loan Documents, whether or not known and whether or not existing on
the date of this Amendment.  Lenders and Agent expressly reserve all of their
rights and remedies under the Loan Agreement and Loan Documents with respect to
any existing or future Defaults or Events of Default under the Loan Agreement or
other Loan Documents, including this Amendment. All agreements, representations
and warranties made herein shall survive the execution of this Amendment.

8. Counterparts.  This Amendment may be signed in any number of counterparts,
each of which shall be considered an original, but when taken together shall
constitute one document.

9. Final Expression.  This written Amendment is a final expression of the
agreement between Lenders, Agent, Borrower and Guarantor relating to the subject
matter hereof, and this written agreement may not be contradicted by evidence of
any alleged oral agreement.

10. Governing Law.  The governing law, submission to jurisdiction, waiver of
venue, service of process and waiver of jury trial provisions set forth in
Sections 12.5 and 12.6 of the Loan Agreement are incorporated herein by
reference and apply to this Amendment.

 

[Signature Page to Follow]

 



3

3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

BORROWER:

TACTILE SYSTEMS TECHNOLOGY, INC.

 

 

By: /s/ Brent Moen
Name: Brent Moen
Title: CFO

 

 

Consented and Agreed to By:

 

GUARANTOR:

 

SWELLING SOLUTIONS, INC.

 

 

By: /s/ Brent Moen
Name: Brent Moen
Title: CFO



[Borrower and Guarantor Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 



AGENT AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender

 

 

By: /s/ Sara Barton
Name: Sara Barton
Title: Vice President

 

 

 

 

 

 

[Lenders and Agent Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------